SULLIVAN, Judge,
concurring.
During the some four years that Health Care 2000 operated without authority and collected premiums from unsuspecting and innocent policy purchasers, DOI had full access to the nature of the operation and the lack of financial stability of the HMO. It certainly had the investigative tools and authority to acquire the very information which in 1997 led the Marion Cireuit Court to liquidate Health Care 2000. The conduct, or lack thereof, by DOI is indefensible. It is nevertheless insulated against civil liability by I.C. § 34-138-3-3(8), and for this reason, I concur in the reversal of the trial court's denial of Appellees' motion for summary judgment.